DESIGNATION OF DISTRICT JUDGE
FOR SERVICE ON COURT OF APPEALS:

WHEREAS the business of the Court of Appeals for the Circuit requires the designation and
assignment of a district judge to sit upon the court; now, therefore pursuant to the authority vested in
me by Title 28, United States Code, Section 292(a), I do hereby designate and assign the Honorable
Max O. Cogburn, Jr., United States District Judge for the Western District of North Carolina, to sit
upon the Court of Appeals for the Fourth Circuit on Tuesday, December 10, 2019, and for such
additional time in advance thereof to prepare or thereafter as may be required to complete unfinished

business.

 

R.
— Qs

Fourth Circuit

Dated Oct 2019
